Lowe C. J.
The service in this case upon Harlow, the mortgagor and principal defendant, even after it was amended by the sheriff according to the facts, was defective and gave the court no jurisdiction over his person. The return shows that the service was attempted to be made by leaving a copy of the notice at his usual residence, with his daughter,' Harriet Harlow, a'member of the family over fourteen year3 of age. But it does not appear from the return that Harlow himself could not be found. Upon the authority of several decisions made by this court this is sufficient error to reverse this cause. Davis v. Burt et al, 7 Iowa 56; Chittenden & Co. v. Hobbs et al, 9 Iowa 417.
Reversed.